DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/27/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 51-70 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim 51, the prior art of record fails to disclose singly or incombination or render obvious a method of recommending content from alternative content providers, the method comprising: 
receiving, at a server associated with a plurality of content providers, via a communications network, a request to access content from a first content provider of a plurality of content providers, the request identifying a requested content item; 
identifying, at the server, a plurality of second content items from a subset of the plurality of content providers, the subset of the plurality of content providers not including the first content provider; 
accessing, by the server, one or more subscription preferences associated with the request to access content; 
accessing, by the server, subscription data for each of the plurality of content providers; 
selecting, by the server, one of the plurality of second content items as a selected content item based at least in part on the one or more subscription preferences and the subscription data of the corresponding content provider; and 
transmitting, via the communications network, a command to cause display of a recommendation, on a display screen, of the selected content item without indicating the selected content item is from a source other than the first content provider.
Berry et al. (US 2014/0223480), Londero (US 2014/0130097) and Kardatzke et al. (US 8,661,472) are the closest prior art relating to the Applicant's claimed invention. 
Berry discloses methods and system for presenting a user with multimedia digital content available to and having a high correlation of potential viewing interest to the user, comprises determining which multimedia assets are available to the user; ranking the available multimedia assets as a correlation between the user's interests and demographic information and metadata associated with each multimedia asset. Higher ranking and relevance of each respective multimedia asset is indicative of a higher likelihood of viewing interest to the user. The ranked and available multimedia assets 
Londero discloses an apparatus for selecting television programs for display comprises a receiver for receiving audio/video data representing the programs and data indicating a schedule for the programs. The schedule includes programs transmitted by one or more broadcast transmission systems, and for one or more of the programs in the schedule an indication that the programs can be received by selectively streaming audio/video data representing the programs. A control processor receives the data indicating the schedule and generates signals representing the schedule for display so a user can select the programs for display or recording. The control processor determines that one of the programs is not available to be selectively streamed, and for the identified programs, identifies one or more alternative sources of the audio/video data relating to the programs and arranges for the generated signals representing the schedule of programs to include an indication of the alternatives for selection.
Kardatzke discloses mechanisms for providing media guidance with media content from alternate sources are provided. In some embodiments, a method for providing media guidance with a plurality of media sources is provided, the method comprising: storing a plurality of media content listings corresponding to a plurality of media content items, wherein each of the plurality of media content items is provided by a content source; determining a subset of the plurality of media content listings for presenting to a user; determining, for each media content listing in the subset of the 
The prior art do not disclose or render obvious the amended features.

With respect to claim 58, the prior art of record fails to disclose singly or incombination or render obvious a system of recommending content from alternative content providers, the system comprising:
a server associated with a plurality of content providers, the server including: a first input/output circuitry configured to:
receive, via a communications network, a request to access content from a first content provider of a plurality of content providers, the request identifying a requested content item;
access one or more preferences one or more subscription preferences associated with the request to access content;
access subscription data for each of the plurality of content providers processing circuitry configured to:
identify a plurality of second content items from a subset of the plurality of content providers, the subset of the plurality of content providers not including the first content provider;
select one of the plurality of second content items as a selected content item based at least in part on the one or more subscription preferences and the subscription data of the corresponding content provider; and
a second input/output circuitry configured to:
transmit, via the communications network, a command to cause display of a recommendation, on a display screen, of the selected content item without indicating the selected content item is from a source other than the first content provider.
Berry et al. (US 2014/0223480), Londero (US 2014/0130097) and Kardatzke et al. (US 8,661,472) are the closest prior art relating to the Applicant's claimed invention. 
Berry discloses methods and system for presenting a user with multimedia digital content available to and having a high correlation of potential viewing interest to the user, comprises determining which multimedia assets are available to the user; ranking the available multimedia assets as a correlation between the user's interests and demographic information and metadata associated with each multimedia asset. Higher ranking and relevance of each respective multimedia asset is indicative of a higher likelihood of viewing interest to the user. The ranked and available multimedia assets are presented to the user on an interactive display screen, where the higher ranked multimedia assets are featured more prominently to the user on the interactive display screen. The user is then able to take further action with respect to each presented multimedia asset.
Londero discloses an apparatus for selecting television programs for display comprises a receiver for receiving audio/video data representing the programs and data 
Kardatzke discloses mechanisms for providing media guidance with media content from alternate sources are provided. In some embodiments, a method for providing media guidance with a plurality of media sources is provided, the method comprising: storing a plurality of media content listings corresponding to a plurality of media content items, wherein each of the plurality of media content items is provided by a content source; determining a subset of the plurality of media content listings for presenting to a user; determining, for each media content listing in the subset of the plurality of media content listings, whether an alternate source for providing a media content item corresponding to a media content listing is available, wherein the alternate source is different from the content source; and causing a subset of the plurality of media content listings to be presented to the user, wherein a selectable alternate source indicator is presented within the corresponding media content listing in response to determining that the media content item is available from the alternate source.


With respect to claim 65, the prior art of record fails to disclose singly or incombination or render obvious A non-transitory computer-readable medium having instructions encoded thereon that when executed by control circuitry cause the control circuitry to:
receive, at a server associated with a plurality of content providers, via a communications network, a request to access content from a first content provider of a plurality of content providers, the request identifying a requested content item;
identify, at the server, a plurality of second content items from a subset of the plurality of content providers, the subset of the plurality of content providers not including the first content provider;
access, by the server, one or more subscription preferences associated with the request to access content;
access, by the server, subscription data for each of the plurality of content providers; 
select, by the server, one of the plurality of second content items as a selected content item based at least in part on the one or more subscription preferences and the subscription data of the corresponding content provider; and 
transmit, via the communications network, a command to cause display of a recommendation, on a display screen, of the selected content item without indicating the selected content item is from a source other than the first content provider.
Berry et al. (US 2014/0223480), Londero (US 2014/0130097) and Kardatzke et al. (US 8,661,472) are the closest prior art relating to the Applicant's claimed invention. 
Berry discloses methods and system for presenting a user with multimedia digital content available to and having a high correlation of potential viewing interest to the user, comprises determining which multimedia assets are available to the user; ranking the available multimedia assets as a correlation between the user's interests and demographic information and metadata associated with each multimedia asset. Higher ranking and relevance of each respective multimedia asset is indicative of a higher likelihood of viewing interest to the user. The ranked and available multimedia assets are presented to the user on an interactive display screen, where the higher ranked multimedia assets are featured more prominently to the user on the interactive display screen. The user is then able to take further action with respect to each presented multimedia asset.
Londero discloses an apparatus for selecting television programs for display comprises a receiver for receiving audio/video data representing the programs and data indicating a schedule for the programs. The schedule includes programs transmitted by one or more broadcast transmission systems, and for one or more of the programs in the schedule an indication that the programs can be received by selectively streaming audio/video data representing the programs. A control processor receives the data indicating the schedule and generates signals representing the schedule for display so a user can select the programs for display or recording. The control processor determines that one of the programs is not available to be selectively streamed, and for the identified programs, identifies one or more alternative sources of the audio/video data relating to the programs and arranges for the generated signals representing the schedule of programs to include an indication of the alternatives for selection.
Kardatzke discloses mechanisms for providing media guidance with media content from alternate sources are provided. In some embodiments, a method for providing media guidance with a plurality of media sources is provided, the method comprising: storing a plurality of media content listings corresponding to a plurality of media content items, wherein each of the plurality of media content items is provided by a content source; determining a subset of the plurality of media content listings for presenting to a user; determining, for each media content listing in the subset of the plurality of media content listings, whether an alternate source for providing a media content item corresponding to a media content listing is available, wherein the alternate source is different from the content source; and causing a subset of the plurality of media content listings to be presented to the user, wherein a selectable alternate source indicator is presented within the corresponding media content listing in response to determining that the media content item is available from the alternate source.
The prior art do not disclose or render obvious the amended features.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140223480 A1	Berry; Matthew et al.
US 20090172551 A1	Kane; Francis J. et al.
US 8661472 B1		Kardatzke; Jeffrey Arthur
US 20150074700 A1	Danovitz; Joshua
US 20070149174 A1	Torvinen; Marko
US 9596503 B1		Greene; Gregory
US 20140130097 A1	LONDERO; Mark

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        2/1/2022